UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4057


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHAVIUS MARQUETTE   BARBER,   a/k/a The     Rock,   a/k/a   Cha-Roc,
a/k/a KD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00061-FDW-4)


Submitted:   June 25, 2010                     Decided:     July 6, 2010


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold M. Vaught, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chavius Marquette Barber appeals his sentence of 240

months’    imprisonment          imposed       following      his   guilty     plea    to

conspiracy      to    distribute         and       to   possess     with    intent    to

distribute cocaine base, cocaine, marijuana, and “Ecstasy”, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), (B), (C), (D)

(2006) and 21 U.S.C.A. § 846 (West 2006 & Supp. 2010).                         Barber’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for   appeal,    but       raising      two    issues:        (1)   whether    Barber’s

sentence was reasonable, and (2) whether the court adequately

inquired     into     Barber’s         withdrawal       of    his   request    for    new

counsel.      Barber was advised of his right to file a pro se

supplemental brief, but has not done so.                      Finding no reversible

error, we affirm.

             First,    we       find    no     error    in    the   district    court’s

acceptance of the withdrawal of Barber’s motion to substitute

counsel.     Counsel’s reference to United States v. Carreto, 583

F.3d 152, 159 (2d Cir. 2008), does not persuade us to reach a

different conclusion.             See generally United States v. Gallop,

838 F.2d 105, 108 (4th Cir. 1988)

             Second,       we   conclude       that     the   sentence     imposed    was

reasonable.          The     district         court     sentenced    Barber    to     the

mandatory minimum of 240 months’ imprisonment as set forth in 21

                                               2
U.S.C. § 841(b)(1)(A) (2006).                 This statutorily mandated minimum

sentence is per se reasonable.                     United States v. Farrior, 535

F.3d 210, 224 (4th Cir.), cert. denied, 129 S. Ct. 743 (2008).

We    also   find     no    error    in     the    imposition   of   the   twenty-year

supervised release term.              United States v. Dotson, 324 F.3d 256,

260 (4th Cir. 2003); United States v. Pratt, 239 F.3d 640, 647-

48 & n.3 (4th Cir. 2001)

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore     affirm        Barber’s    conviction       and   sentence.      This

court requires counsel inform Barber, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If he requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in        this     court     for     leave     to    withdraw      from

representation.            Counsel’s motion must state that a copy thereof

was served on Barber.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the    court     and    argument    would   not   aid    the

decisional process.

                                                                              AFFIRMED




                                              3